 

Green Brick Partners, Inc. 8-K [grbk-8k_050316.htm]

 

Exhibit 10.3

 

FIRST MODIFICATION OF PROMISSORY NOTE

 

Effective Date of Modification:                    May 3, 2016

 

Original Promissory Note:

 

Effective Date:July 30, 2015

 

Borrower:Green Brick Partners, Inc.
2805 N. Dallas Pkwy.
Suite 400
Plano, TX 75093

 

Lender:Inwood National Bank
7621 Inwood Road
Dallas, Texas 75209

 

Guarantors:JBGL Mustang, LLC, a Texas limited liability company
JBGL Exchange, LLC, a Texas limited liability company
JBGL Chateau, LLC, a Texas limited liability company
JBGL Builder Finance, LLC, a Texas limited liability company
Johns Creek 206, LLC, a Georgia limited liability company
GRBK Frisco LLC, a Texas limited liability company

 

Stated Principal Amount:$50,000,000.00

 

Maturity Date:July 30, 2017

 

Collateral Documents:

 

a.Terms, Conditions, Provisions, Security Agreements, and other collateral
described and contained in that certain Loan Agreement dated effective as of
July 30, 2015 (“Loan Agreement”), executed and delivered by Borrower and
Guarantors and Lender, which Loan Agreement is incorporated herein by reference
for all purposes

 

Modification to Original Promissory Note:

 

1.          Extension of Maturity Date. The definition of “Maturity Date” on
page one of the Note is hereby deleted and substituted with “May 1, 2019”.

 

 

 

 

2.            Monthly Payment Installment. The monthly payment installment
paragraph beginning on page one of the Note, is hereby deleted and substituted
with the following:

 

“Beginning on August 30, 2015, and continuing on the thirtieth (30th) day of
each consecutive month thereafter (or the last day of February, as applicable)
until the Maturity Date, when the entire unpaid principal balance and accrued
but unpaid interest shall be due and payable in full, interest on the unpaid
principal amount shall be due and payable.”

 

Borrower hereby ratifies all previous advances, draws, and draw requests made
under the terms of the Original Promissory Note and, further, Borrower hereby
reaffirms all terms, conditions, and obligations of Borrower contained in the
Original Promissory Note and the Collateral Documents, and all ancillary
documents thereto, except as modified herein. Borrower agrees that such
modification shall in no manner alter, effect, impair, or abrogate the Original
Promissory Note or the Collateral Documents describing the liens and security
interests and collateral interests securing the payment of same, and that said
liens, security interests, and collateral interests shall not in any manner be
waived; the purpose of this instrument being simply to modify the terms of the
Original Promissory Note and the Loan Agreement as set forth above. Except as
modified above, all terms and provisions of the Original Promissory Note, the
Collateral Documents, and of the instrument or instruments creating or fixing
the liens, security interests, and collateral interests securing the payment of
same are and such shall be, and remain, in full force and effect as therein
written.

 

To the extent a conflict exists between the terms and conditions contained in
this First Modification and the Collateral documents, this First Modification
shall control.

 

THE REMAINDER OF THIS PAGE IS BLANK

SIGNATURE PAGES FOLLOW

 

 

 

 

Executed effective as of (but not necessarily on) the date first written above.

 

BORROWER:

      Green Brick Partners, Inc.,
a Delaware corporation       By: /s/ James R. Brickman     James R. Brickman    
Chief Executive Officer         GUARANTOR:       JBGL Mustang, LLC,
a Texas limited liability company       By: /s/ James R. Brickman     James R.
Brickman     Manager         JBGL Chateau, LLC,
a Texas limited liability company       By: /s/ James R. Brickman     James R.
Brickman     Manager         JBGL Exchange, LLC,
a Texas limited liability company       By: /s/ James R. Brickman     James R.
Brickman     Manager         JBGL Builder Finance, LLC
a Texas limited liability company,       By: /s/ James R. Brickman     James R.
Brickman     Manager  

 

 

 

 

      Johns Creek 206, LLC,
a Georgia limited liability company       By: /s/ James R. Brickman     James R.
Brickman     Manager         GRBK Frisco LLC
a Texas limited liability company       By: /s/ James R. Brickman     James R.
Brickman     Manager  

 

Lender:

 

INWOOD NATIONAL BANK

 

By:   /s/ Keil Strickland  



Printed Name:   Keil Strickland  



Title:   SVP  

 

 

 